Citation Nr: 0515586	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  04-14 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for skin cancer, to include 
basal cell carcinoma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from September 1967 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
North Little Rock, Arkansas, regional office (RO) of the 
Department of Veterans Affairs (VA).  

The veteran appeared at a Travel Board hearing before the 
undersigned Veterans Law Judge in November 2004.  

This matter is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board notes that the veteran has not been afforded a VA 
examination with regard to any skin disorder, including skin 
cancer, throughout the course of this appeal.  

The Board further observes that at his November 2004 hearing, 
the veteran testified as to having received treatment at the 
San Diego VAMC beginning in 1972.  He stated that he received 
treatment there for approximately two years.  While the Board 
notes that the San Diego VAMC has indicated that there are no 
records available for the veteran, the request made by the RO 
was for the time period from August 1975 to the present.  
Based upon the veteran's testimony, an additional request 
appears to be in order.  

The veteran is hereby informed of the need to submit all 
pertinent evidence he may have in his possession.  

Accordingly, this matter is REMANDED for the following:  

1.  The RO should obtain and associate 
with the claims folder copies of all 
treatment records of the veteran from the 
San Diego VAMC from 1972 to the present.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and etiology of any current skin 
cancer, including basal cell carcinoma.  
All necessary tests and studies should be 
performed.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  The 
examiner is requested to render an 
opinion as to whether it is at least as 
likely as not (50 percent or more) that 
any skin cancer, including basal cell 
carcinoma, is related to the veteran's 
period of service.  The examiner must 
provide a detailed rationale for each 
opinion that is rendered.  

3.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
medical examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

4.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the claim remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be remanded to the Board for 
appellate review.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.






	                  
_________________________________________________
RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




